DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  This claim recites the limitation “an acoustic window implanted at an opening arranged in the cranium of a patient”, which reads on a human organismExaminer suggests amending claim to recite “an acoustic window configured to be implanted at an opening arranged in the cranium of a patient”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al (US 20140330123 A1, of record, hereinafter Manwaring), in view of Moehring et al (US 6,635,017 B1, hereinafter Moehring) and Zadicario (US 20100179425 A1) .

Regarding claims 1, 13, and 14, Manwaring discloses a method/a computer program product comprising programming code instructions intended to perform the steps of a method (a computer program product would be obvious if the method is computer implemented)/a device for controlling a probe of an assembly for the treatment of a brain tumor (tumor [0039]), said assembly comprising the probe (fig 10 ultrasound probe P, [0037]) and an acoustic window implanted at an opening arranged in the cranium of a patient (fig 10 sonic window 170, [0036] ), and transducer being able to generate ultrasonic treatment waves in order to treat the brain tumor (focused ultrasound waves can be transmitted through the sonic window 170 to provide deep tissue heating and/or ablation of target tissue (e.g., a tumor) [0039]).
Although Manwaring provides an ultrasound probe, Manwaring doesn’t explicitly discuss that the probe includes a plurality of ultrasonic wave generation transducers.  Manwaring also does not teach a method that comprises a detection phase including a step of detecting: transducers of the probe situated above the cranium of the patient, and transducers of the probe situated above the acoustic window; and a treatment phase including the steps of deactivating the transducers of the probe situated above the cranium of the patient, and  activating the transducers of the probe situated above the acoustic window. 
Moehring discloses a “Method and apparatus combining diagnostic ultrasound with therapeutic ultrasound to enhance thrombolysis”. This is considered analogous art as the following are disclosed: “The method also allows for simultaneous application of diagnostic and therapeutic ultrasound, provided the diagnostic receiver can differentiate diagnostic from therapeutic ultrasound echoes” (col 2, lines 60-63).  Moehring is in applicant’s field of endeavor of CPC A61N 7/00 and treatment with multiple transducers. 
	Moehring discloses a method that comprises of:
the probe including a plurality of ultrasonic wave generation transducers (the single ultrasound probe comprises plurality of transducer elements, claim 46)
a detection phase including a step of detecting: (“method includes administering the pulsed ultrasound from a single… and evaluating a window through that first area. If the window through the first area is not an optimum window, the method further includes relocating the single ultrasound probe”, col. 3 lines 1-7):
transducers of the probe situated above the cranium of the patient (skull (or cranial region 121) ,col. 8 lines 51-53) 
transducers of the probe situated above the acoustic window (The display mode 600 enables the user to quickly position the ultrasound probe 128, Such as adjacent to an ultrasound window through the skull (or cranial region 121) ,col. 8 lines 51-53) 
a treatment phase including the steps of:
deactivating the transducers of the probe situated above the cranium of the patient (indicating a poor temporal window, then the diagnostic beam emanating from point 1118 is relocated such that it is aimed from a new point (such as the point 1120) adjacent to the central point 1118. By emitting the diagnostic beam from the point 1120, triangular elements 39-41 and 57-59, which define a new hexagonal area 1122, now become active, col 12 line 64- col 13 line 3)
activating of the transducers  of the probe situated above the acoustic window (“by overlapping the active triangular elements and sequentially aiming the diagnostic beam from one adjacent point to another, the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window”, col 13 lines 4-10) said transducers being able to generate ultrasonic treatment waves (“once the best temporal window is located, the therapeutic beam is transmitted from the same hexagonal region.”, col 13 lines 13-16). 
Zadicario discloses “Systems and methods For Controlling Ultrasound Energy Transmitted Through Non-Uniform Tissue and Cooling of the Same”. Zadicario teaches activating the transducer of the probe, said transducer being able to generate ultrasonic treatment waves in order to treat the brain tumor (When using a focused ultrasound "energy beam" to thermally treat a certain area of the body, e.g., to ablate a tumor, the beam must be precisely focused to the target location to avoid damage to healthy tissue surrounding the target region. For this purpose, the transducer may be sequentially focused and activated at a number of focal zones in close proximity to one another [0004]).
	It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Manwaring’s method to substitute the temporal window taught with Moehring with the acoustic window, and  include a plurality of ultrasonic wave generation transducers, teach a method that comprises a detection phase including a step of detecting: transducers of the probe situated above the cranium of the patient, and transducers of the probe situated above the acoustic window; and a treatment phase including the steps of deactivating the transducers of the probe situated above the cranium of the patient, and  activating the transducers of the probe situated above the acoustic window, as taught by Moehring, to achieve giving the user the ability to locate the temporal window by selecting from a plurality of transducer elements arranged in an array which substantially cover the temporal bone region rather than having to reposition a single probe comprised of two transducer elements, as suggested my Moehring (locate temporal window, col 12 lines 18-23) and would allow for activation/deactivation of transducer elements based off of location. This method also allows for automated operation of the ultrasound system and locating the optimal probe position (operation of the ultrasound system may be performed automatically, plurality of transducer elements arranged in an array can be used to locate an optimal probe position for therapeutic ultrasound, col 10 lines 19-34).
	It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Manwaring and Moehring to include activating the transducer of the probe, said transducer being able to generate ultrasonic treatment waves in order to treat the brain tumor, as taught by Zadicario, in order to avoid damage to healthy tissue surrounding the target region, as suggested by Zadicario ([0004]). 

	Regarding claim 2, Manwaring in view of Moehring and Zadicario does not teach a refocusing step, however,  Moehring discloses a method wherein: the detection phase further comprises a step of refocusing the probe above the window (The method then repeats … until an area having substantially the optimum window is located, col. 3 lines 10-15).
	It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention, to have modified the method of Manwaring by including a step of refocusing the probe above the acoustic window, as taught by Moehring, in order to improve treatment in a select area along with prevent damage to surrounding tissue. 

	Regarding claim 3, Manwaring in view of Moehring and Zadicario does not teach a control method wherein the refocusing step comprises a sub-step of comparing the position of the barycentre of the probe transducers with the position of the barycentre of the probe transducers situated above the acoustic window. However, Moehring discloses: wherein the refocusing step comprises a sub-step of comparing the position of the barycentre (hexagonal area 1116 has an axis which includes a central point 1118 of the central area, col 12 lines 59-61; central point 1118 in hexagonal area 1116 and central point 1120 in hexagonal area 1120 in Fig 9)of the probe transducers with the position of the barycentre of the probe transducers situated above the window (By overlapping the active triangular elements and sequentially aiming the diagnostic beam from one adjacent point to another, the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window col 13 lines 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Manwaring in view of Moehring to include a  sub-step of comparing the position of the barycentre of the probe transducers with the position of the barycentre of the probe transducers situated above the acoustic window in order to achieve thoroughly administering with the diagnostic beam in order to find the best temporal window and to eliminate the "picket fence” effect where there are gaps between Doppler images is avoided, as suggested by Moehring (“picket fence” effect, col 13 lines 4-16).

Regarding claim 4, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above. Manwaring further teaches orienting the probe depending on the depth of the brain tumor to be treated (focused ultrasound waves can be transmitted through the sonic window 170 to provide deep tissue heating and/or ablation of target tissue (e.g., a tumor[0039]; It is also possible to deliver focused ultrasound across the sonic window toward a target while monitoring diagnostically [0039])

Regarding claim 5, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above, except wherein the detection phase further comprises a step of calculating treatment parameters used during a brain tissue treatment phase. Moehring discloses the detection phase further comprises a step of calculating treatment parameters used during the treatment phase (optimum set of parameters col 6 lines 50-63).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring, by calculating treatment parameters used during a brain tissue treatment phase, as taught by Moehring in a selected region of the brain after positioning of the probe, to have effective therapy that is tissue and/or location specific. 

	Regarding claim 6, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above, except wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves. Moehring discloses a method wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves to be generated by the transducers situated above the acoustic window (col 6 lines 50-63 optimum set of parameters).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring wherein the treatment parameters comprise the intensity and duration of emission of the ultrasonic waves to be generated by the transducers situated above the acoustic window, as taught by Moehring, in a selected region of the brain after positioning of the probe, to have effective therapy that is tissue and/or location specific.

Regarding claim 10, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above, except wherein the detection phase comprises a step of calculating the number of transducers situated above the acoustic window. Moehring discloses a method wherein the detection phase comprises a step of calculating the number of transducers situated above the acoustic window (selecting from a plurality of transducer elements, col 12 lines 14-41 ).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by calculating the number of transducers situated above the acoustic window, as taught by Moehring, in order to reduce the amount of time needed to position the ultrasound probe as suggested by Moehring (quickly position the ultrasound probe, col 8 lines 51-53) 

Regarding claim 11, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above, except wherein the detection phase further comprises the steps of comparing the calculated number of transducers situated above the acoustic window with a threshold value, if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner, the first information consisting in asking him to immobilize the probe,  and if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient. Moehring discloses a control method wherein:
 Moehring et al discloses a method wherein the detection phase further comprises the steps of: 
comparing the calculated number of transducers situated above the acoustic window (the number and characteristics of colored regions will vary depending on the placement and orientation of the probe, col 8 lines 41-44) with a threshold value (Use of a colorized representation of signal amplitude…is indicative of good probe location and orientation, col 8 lines 56-58)
if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner (first one of the areas, claim 23), the first information consisting in asking him to immobilize the probe (If the image is unsatisfactory, indicating a poor temporal window, col 12 lines 64-65; location indicator, claim 51)
if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient. (evaluating the window through a second area, claim 23; location indicator, claim 51)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including a detection phase further comprises the steps of: comparing the calculated number of transducers situated above the acoustic window with a threshold value, if the number of transducers situated above the acoustic window is greater than the threshold value, sending first information to the practitioner, the first information consisting in asking him to immobilize the probe, if the number of transducers situated above the acoustic window is smaller than the threshold value, sending second information to the practitioner, the second information consisting in asking him to displace the probe on the skull of the patient, as disclosed in Moehring, to improve how quickly the user can position the probe, as suggested by Moehring (enables the user to quickly position the ultrasound probe 128, such as adjacent to an ultrasound window through the skull (or cranial region 121), col 8 lines 51-53)

Regarding claim 12, Manwaring in view of Moehring and Zadicario as modified above teaches the claimed invention as discussed above, except wherein emitting comprises a step of emitting displacement information, said displacement information indicating to the practitioner a direction of displacement of the probe. Moehring et al discloses:  the detection phase comprises a step of emitting displacement information, said displacement information indicating to the practitioner a direction of displacement of the probe (The display mode 600 enables the user to quickly position the ultrasound probe 128, Such as adjacent to an ultrasound window through the skull (or cranial region 121), col 8 lines 51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including a step of emitting displacement information, said displacement information indicating to the practitioner a direction of displacement of the probe, as taught by Moehring, in order to achieve having the display show where the probe is relative to the acoustic window in order to help the user navigate the probe. 

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring in view of Moehring and Zadicario , further in view of Tlusty et al. (US 20160184026 A1, of record, hereinafter Tlusty).
	Regarding claim 7, Manwaring in view of Moehring as modified above teaches the claimed invention as discussed above, except wherein calculating treatment parameters comprising of at least one of the following sub-steps taken alone or in combination: calculating at least one treatment parameter as a function of the number of transducers situated above the acoustic window, and calculating at least one treatment parameter as a function of an attenuation or reflection
coefficient associated with the acoustic window or with the tissues situated between the probe
and the window, and/or of an attenuation coefficient associated with the material constituting a
brain tissue traversed by the ultrasonic waves.
Tlusty discloses “Systems and methods for optimizing transskull acoustic treatment” (title). Tlusty also discloses “the invention relates to a system for transskull ultrasound treatment with optimized focusing properties at a target region” ([0016]). Tlusty is in applicant’s field of endeavor of treatment of brain tissue using ultrasound with multiple transducers. 
Tlusty discloses a method wherein the step of calculating treatment parameters comprises at least one of the following substeps taken alone or in combination: 
calculating at least one treatment parameter as a function of the number of transducers situated above the acoustic window 
calculating at least one treatment parameter as a function of an attenuation or reflection coefficient associated with the acoustic window or with the tissues situated between the probe and the window, and/or of an attenuation coefficient associated with the material constituting a brain tissue traversed by the ultrasonic waves (“The amplification or attenuation factors…and the phase shifts … imposed by the beamformer 106 serve to transmit and focus ultrasonic energy through the patient's skull 114 onto a selected region of the patient's brain, and account for wave distortions induced in the skull 114 and soft brain tissue. [0038])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring by including
calculating at least one treatment parameter as a function of an attenuation or reflection coefficient associated with the acoustic window or with the tissues situated between the probe and the window, and/or of an attenuation coefficient associated with the material constituting a brain tissue traversed by the ultrasonic waves, as taught by  Tlusty, to achieve optimizing the acoustic energy based of characteristics of the skull, as suggested by Tlusty (“the computation is based on detailed information about the characteristics (e.g., structure, thickness, density, etc.) of the skull” [0038]). 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring, in view of Moehring and Zadicario, further in view of Fedewa et al. (US 9095695 B2, hereinafter “Fedewa”
 	Regarding claim 8, Manwaring in view of Moehring and Zadicario not teach a control wherein the steps of detecting further comprises the sub-steps of: emitting, for each transducer, an ultrasonic measurement wave toward the patient's skull from the probe; processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium; processing each ultrasonic wave to estimate an acoustic coupling quality between the probe and the brain tumor. 
	Fedewa discloses “Method And Apparatus For Treatment Of Tissue” (title) and “A method and apparatus is disclosed to detect the presence of an acoustic obstruction” (abstract) is in applicant’s field of endeavor of A61N7/00.
Fedewa teaches a control method wherein the steps of detecting comprises the steps of:
emitting, for each transducer (various transducer geometries having a single focus or multiple foci and associated controls may be used, Col. 8 line 66-Col. 9 line 1), an ultrasonic measurement wave toward the patient's skull from the probe (including cancers of the breast, brain… Col. 1 lines 35-37; The apparatus comprising: a probe, Col. 5 lines 56-57 ; a transducer which is positionable proximate to the tissue, the transducer being configured to emit ultrasound energy and to sense ultrasound energy Col. 4 lines 7-10)
measuring, for each transducer, an ultrasonic echo wave reflected from the probe (automatically detecting an acoustic obstruction proximate to the ultrasound transducer; and preventing the commencement of a HIFU Treatment based upon the detection of the acoustic obstruction proximate to the ultrasound transducer, Col 6 lines 12-15)
processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium (analyzing a first portion of the image at about a position corresponding to the acoustic membrane and the tissue to determine if a first intensity characteristic associated with the first portion meets or exceeds a first upper threshold; Col. 6 lines 53-56; as the device can be used to treat cancer in the brain, it can implicitly be used to locate the transducer over the cranium)
processing each ultrasonic wave (accounts for the energy absorbed by the acoustic wave within the treatment zone, Col. 13 lines 46-47) to estimate an acoustic coupling quality (intensity characteristic, Col. 6 lines 56-28) between the probe (detect the presence of an acoustic obstruction proximate to a probe/tissue interface… Exemplary acoustic obstructions include air bubbles between probe 102 and rectal wall 323, Col 26 lines 50-61)  and the brain tumor (cancers of the breast, brain… Col. 1 lines 35-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Manwaring in view of Moehring and Zadicario to include emitting, for each transducer, an ultrasonic measurement wave toward the patient's skull from the probe; processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium; processing each ultrasonic wave to estimate an acoustic coupling quality between the probe and the brain tumor in order to avoid unwanted damage to surrounding areas. 

Regarding claim 9, the combined invention of Manwaring, Moehring,, Zadicario, Fedewa as modified above teaches the claimed invention as discussed above, except wherein the sub-step of processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium comprises the comparison of the ultrasonic echo wave with reference signals, and the detection of a   variation of an intensity of the ultrasonic echo wave and/or a variation in its appearance time.
Moehring et al discloses a control method: wherein the sub-step of processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium (a probe 128 having a plurality of transducer elements arranged in an array can be used to locate an optimal probe position for therapeutic ultrasound, Col. 10 lines 23-26; The user is given the ability to locate the temporal window by selecting from a plurality of transducer elements 1112 arranged in an array which substantially cover the temporal bone region, Col. 12 lines 17-21) comprises the comparison of the ultrasonic echo wave with reference signals (evaluating a signal, col 3 lines 6-17) and the detection of a variation of an intensity of the ultrasonic echo wave and/or a variation in its appearance time (detected intensity of the return ultrasound signal, col 8, lines 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Manwaring, Moehring, and Federal by substituting the temporal window with an acoustic window and including a sub-step of processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window or above the cranium comprises the comparison of the ultrasonic echo wave with reference signals, and the detection of a   variation of an intensity of the ultrasonic echo wave and/or a variation in its appearance time as taught by Moehring, in order to achieve having a reference for the probe to navigate around the acoustic window. 

Response to Arguments
Applicant’s amendments to the specification has overcome each and every objection and 112(b) rejections previously set forth in the Non-Final office action mailed 02/25/2022. The claims are no longer being interpreted under 112(f). 
Applicant’s arguments with respect to claims 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 10 - 12 are premised upon applicant’s assertion that Manwaring in view of Moehring fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barth et al. (US 20160296769 A1, of record, hereinafter Barth). Barth discloses “System and Method for Increased Control of Ultrasound Treatments”. Barth also discloses “a method of depositing therapeutic ultrasound energy from an ultrasound probe into a target medium” ([0010]). Barth is in applicant’s field of endeavor of CPC A61N 7/00. Barth discloses:
emitting, for each transducer, an ultrasonic measurement wave toward the patient from the probe (The controller can, in response to the first signal, direct the transducer to emit a first therapeutic ultrasound energy [0008])
processing each ultrasonic echo wave to detect whether the associated transducer is situated above the acoustic window ( The controller can, in response to the second signal, direct the transducer to emit a second therapeutic ultrasound energy [0008]; orientation sensor can … measure a position of the ultrasound probe along the treatment surface [009]) 
processing each ultrasonic wave to estimate an acoustic coupling quality 
(“A coupling sensor 48 determines if the ultrasound source is acoustically coupled to the target medium… can receive a signal from the coupling sensor 48, and can terminate emission of ultrasound energy in response to a signal indicating that the ultrasound probe 10 is not coupled to the target medium.” [0063])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793